[Cite as State v. Hildebrand, 2013-Ohio-2122.]




                            IN THE COURT OF APPEALS OF OHIO
                               SECOND APPELLATE DISTRICT
                                    CLARK COUNTY

 STATE OF OHIO                                       :
                                                     :     Appellate Case No. 2012-CA-48
          Plaintiff-Appellee                         :
                                                     :     Trial Court Case No. 2006-CR-1147
 v.                                                  :
                                                     :
 KYLE HILDEBRAND                                     :     (Criminal Appeal from
                                                     :     (Common Pleas Court)
          Defendant-Appellant                        :
                                                     :
                                                 ...........

                                                 OPINION

                               Rendered on the 24th day of May, 2013.

                                                 ...........

LISA M. FANNIN, Atty, Reg. #0082337, Clark County Prosecutor’s Office, 50 East Columbia
Street, 4th Floor, Post Office Box 1608, Springfield, Ohio 45501
        Attorney for Plaintiff-Appellee

A. MARK SEGRETI, JR., Atty. Reg. #0009106, 1405 Streamside Drive, Dayton, Ohio 45459
     Attorney for Defendant-Appellant

                                                 .............

HALL, J.,

        {¶ 1}     Kyle Hildebrand appeals from the trial court’s denial of a post-sentence motion

to withdraw his guilty plea.
[Cite as State v. Hildebrand, 2013-Ohio-2122.]
          {¶ 2}   Hildebrand filed the motion at issue on March 20, 2012, seeking to withdraw his

2007 guilty plea to a murder charge. (Doc. #43). In support, he argued that the trial court had

failed to comply with Crim.R. 11(C) during his plea hearing. Specifically, he claimed the trial

court had failed to advise him about his right against self-incrimination, his right to a jury trial,

his right to confront his accusers, and his right to compulsory process. (Id. at 2-4).

          {¶ 3}   The trial court overruled Hildebrand’s motion on May 3, 2012. (Doc. #44). It

first noted that he had filed two prior, unsuccessful motions to withdraw his plea. Based on its

review of the record and written arguments, the trial court then concluded that his most recent

motion likewise lacked merit. (Id.).

          {¶ 4}   Hildebrand advances two assignments of error on appeal. First, he contends the

trial court abused its discretion in failing to hold an evidentiary hearing on his March 20, 2012

motion to withdraw his guilty plea. Second, he claims the trial court abused its discretion in not

appointing counsel to assist him.

          {¶ 5}   Neither assignment of error has merit. As a threshold matter, we note that

Hildebrand previously filed an identical motion on October 25, 2011, arguing that his guilty plea

was invalid due to the same alleged non-compliance with Crim.R. 11(C). (Doc. #39). The trial

court overruled that motion on February 9, 2012. (Doc. #42). Hildebrand’s March 20, 2012

motion repeats, verbatim, the arguments raised in his failed October 25, 2011 motion. But res

judicata precludes him from re-litigating the same issues with the hope of obtaining a different

result.

          {¶ 6}   In any event, Hildebrand’s arguments fail on their merits. The trial court was not

required to hold an evidentiary hearing where the Crim.R. 11(C) issue he raised could be resolved
                                                                                                     3


by examining the plea-hearing transcript. In fact, our review of that transcript, which is part of the

record, reveals that the trial court explicitly informed Hildebrand of the rights mentioned in his

motion. (See Plea Tr. at 12-14). As for the appointment of counsel, the trial court had no

obligation to appoint counsel to assist him with a successive, post-sentence motion to withdraw a

guilty plea entered five years earlier. See, e.g., State v. Cochran, 5th Dist. Licking No.

09CA0088, 2009-Ohio-5977, ¶22-26. This is particularly true given that the issue Hildebrand

raised required only a review of the plea-hearing transcript.

       {¶ 7}    Hildebrand’s assignments of error are overruled, and the judgment of the Clark

County Common Pleas Court is affirmed.

                                          .............

DONOVAN and WELBAUM, JJ., concur.



Copies mailed to:

Lisa M. Fannin
A. Mark Segreti, Jr.
Hon. Richard J. O’Neill